Order issued October 31,2012




                                                In The
                                     Qrourt of j\pp£als
                           lf.iftq 1llistrid of wexas at 1llallas
                                        No. 05-12-01177-CV


             TPC CONTROLS, INC. AND TERRY P. CLEMENTS, Appellants
                                                  v.
        TPC ELECTRIC COMPANY, INC. AND GEAR BRANDS, LLC, Appellees


                                              ORDER

       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy Court concerning Terry P. Clements and TPC Controls, Inc .. Pursuant to II U.S.C. §

362, further action in this cause is automatically stayed. See TEx. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEx. R. APP. P. 8.3.